Exhibit 10.6
 


NOTE 2
(Renewal and Increase)
 
This Note is a renewal and increase of the obligations to Lender represented by
that certain note dated November 26, 2013, in the principal amount of
$1,000,000.00 (Prior Note”) and adds an additional Borrower. Borrowers hereby
acknowledge that this Note shall not be construed as a novation or
extinguishment of, the obligations arising under the Prior Note, and its
issuance shall not affect the priority of any security interest granted in
connection with the Prior Note.
 
$1,500,000.00
Payable at Naples, Florida
 
Effective: August 7, 2015



FOR VALUE RECEIVED, the undersigned, Innovative Food Holdings, Inc., a Florida
corporation, Food Innovations, Inc., a Florida corporation, Gourmet Foodservice
Group, Inc., a Florida corporation, Artisan Specialty Foods, Inc., a Delaware
corporation, 4 The Gourmet, Inc., a Florida corporation, Haley Food Group, Inc.,
a Florida corporation, Gourmet Foodservice Group Warehouse, Inc., a Florida
corporation, Food New Media Group, Inc., a New York corporation and Organic Food
Brokers, LLC, a Colorado limited liability company (herein “Borrowers”), jointly
and severally, promise to pay in lawful money of the United States of America to
Fifth Third Bank, an Ohio banking corporation (herein “Lender”) or other holder
of this Note, at 999 Vanderbilt Beach Road, 7th Floor, Naples, FL 34108, or such
other place as the holder hereof may direct in writing, the principal sum of One
Million Five Hundred Thousand  and 00/100 Dollars ($1,500,000.00), or such
lesser amount as may be outstanding pursuant to the Loan Agreement dated of even
date, as the same may be amended or restated from time to time (herein “Loan
Agreement” (capitalized terms not otherwise defined in this Note shall have the
definitions ascribed to them under the Loan Agreement)) together with all
accrued and unpaid interest thereon.


Borrowers may borrow, repay and reborrow hereunder at any time, up to a maximum
aggregate amount outstanding at any one time equal to the principal amount of
this Note, provided that no Borrower is in default under any provision of this
Note, any other Loan Documents executed in connection with this Note, or any
other note or other loan documents now or hereafter executed in connection with
any other obligation of any Borrower to Lender, and provided that the borrowings
hereunder do not exceed any limitation on borrowings by Borrowers under the Loan
Agreement.  Lender shall incur no liability for its refusal to advance funds
based upon its determination that any conditions of such further advances have
not been met.  Lender records of the amounts borrowed from time to time shall be
conclusive proof thereof.


A.  Interest shall accrue on the amounts actually drawn down on this Note from
time to time at 3.250% above the LIBOR Rate. The LIBOR Rate is the rate of
interest (rounded upwards, if necessary, to the next 1/8 of 1% and adjusted for
reserves if Lender is required to maintain reserves with respect to relevant
advances) fixed by the ICE Benchmark Administration Limited (or any successor
thereto, or replacement thereof, as approved by Lender, each an "Alternate LIBOR
Source"), at approximately 11 :00 AM London time (or at the relevant time
established by an Alternate LIBOR Source or by Lender), relating to quotations
for the one month London InterBank Offered Rates on U.S. Dollar deposits as
published on Bloomberg LP (or any successor thereto, or replacement thereof, as
approved by Lender, each an "Approved Bloomberg Successor"), or, if no longer
provided by Bloomberg LP, such rate as shall be determined in good faith by the
Lender from such sources as it shall determine to be comparable to Bloomberg LP
(or any Approved Bloomberg Successor) as determined by Lender at approximately
10:00 a.m. Cincinnati, Ohio time on the relevant date of determination.
 
 
 
 
 
Note 2  in Favor of Fifth Third Bank, an Ohio banking corporation
Page 1
 
 

--------------------------------------------------------------------------------

 
 
B.  The Interest Rate shall initially be determined as of the date of this Note
and shall be effective until the first (1st) business day of the month following
the period after the date of this Note. The Interest Rate shall be adjusted
automatically on the first (1st) business day of each one month period
thereafter, commencing on the first (1st) business day of the month following
the expiration of the initial Interest Rate determination under this Note.


C.  Interest at the RATE set forth above, unless otherwise indicated, will be
calculated on the basis of the 360 day per year method, which computes a daily
amount of interest for a hypothetical year of 360 days, then multiplies such
amount by the actual number of days elapsed in an interest calculation period.


D.  Notwithstanding any other provision contained in this Note, the Lender does
not intend to charge and Borrowers shall not be required to pay any amount of
interest or other fees or charges in excess of the maximum amount permitted by
applicable law.  Any payment in excess of such maximum shall be refunded to
Borrowers or credited against principal, at the option of the Lender.


E.  Borrowers, jointly and severally, agree to pay said principal, and all
accrued and unpaid interest thereon as follows:


1.  Beginning on August 26, 2015, and continuing on the 26th  day of each
succeeding month thereafter until the Maturity Date, Borrowers shall pay all
accrued interest.


2.  Borrowers shall repay such portions of principal as shall be required to
comply with the limitations on borrowing set forth in the Loan Agreement,
including the reduction of the principal balance to (-0-) zero for thirty (30)
consecutive days during each annual period of this Note.


3.  The entire principal balance and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date of August 1, 2016, unless sooner
accelerated following a Default (as defined herein).


F.  Borrowers shall be in default under this Note (herein “Default”) upon the
happening of any of the following events, circumstances or conditions; namely:


1.  Default in the payment when due of any principal or interest under this
Note.


2.  Any other Event of Default under the Loan Agreement which continues beyond
any applicable notice and cure period.


In the event of such Default, the entire amount of this Note shall become due
and payable at the election of the holder and all such sums shall bear interest
at the Default Rate as defined in the Loan Agreement.  Failure to precipitate
for Default shall not estop the right to assert for subsequent Defaults.


G.  The use of the masculine pronoun herein shall include the feminine and
neuter and also the plural.  If any provision of this instrument shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Note.
 
 
 
 
Note 2  in Favor of Fifth Third Bank, an Ohio banking corporation
Page 2
 
 

--------------------------------------------------------------------------------

 
 
H.  If any payment is not paid within ten (10) days of the Due Date, undersigned
agrees to pay to Lender a late payment fee as provided for in the Loan
Agreement.


I.  Interest not paid when due shall bear interest.


J.  Should it become necessary to collect this Note through an attorney, all
parties hereto, whether maker, endorser, surety or guarantor each severally
agree to pay all costs of collecting this Note, including a reasonable
attorney's fee, whether at trial, at any appellate level, or in any bankruptcy
proceeding, whether collected by suit or otherwise. As used herein, attorney's
fees shall include a separate award for paralegal or legal assistants’ fees.


K.  Each Borrower waives presentment for payment, protest and notice of protest
and non-payment of this Note, and consents that this Note or any part hereof may
be extended without further notice.


L.  Each Borrower waives its right to a jury trial of any claim or cause of
action based upon or arising out of this Note, and/or the transactions
contemplated by this Note, or any dealings between Borrowers and Lender.  The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including without limitation, contract claims, tort claims, breach
of duty claims, and all other common law and statutory claims.


Borrowers acknowledge that this waiver is a material inducement to Lender to
loan money to Borrowers.


M.  Any judgment rendered on this Note shall bear interest at the highest rate
of interest permitted pursuant to Chapter 687, Florida Statutes.


N.  This Note is not secured by Florida real property but is secured by the
Restated Security Agreement as defined in the Loan Agreement and pursuant to
§201.08 of Florida Statutes documentary stamp taxes in the amount of $2,450.00
have been paid in connection with this Note.




Innovative Food Holdings, Inc.,
a Florida corporation
 
By:                                                                    
Justin Wiernasz, its President
EIN:  20-1167791
 





Food Innovations, Inc.,
a Florida corporation
 
By: ______________________________
Justin Wiernasz, its President
EIN:  100002630
Gourmet Foodservice Group, Inc.,
a Florida corporation
 
By: _____________________________
Justin Wiernasz, its President
EIN:  263780857
   

Signatures continue on the next succeeding page
 
 
 
 
Note 2  in Favor of Fifth Third Bank, an Ohio banking corporation
Page 3
 
 

--------------------------------------------------------------------------------

 
 

 


Artisan Specialty Foods, Inc.,
a Delaware corporation
 
By: ______________________________
Justin Wiernasz, its President
EIN:  455301842
4 The Gourmet, Inc.,
a Florida corporation
 
By:  _____________________________
Justin Wiernasz, its President
EIN:  263780922





Haley Food Group, Inc.,
a Florida corporation
 
By: ______________________________
Justin Wiernasz, its President
EIN:  46-1290142
Gourmet Foodservice Group Warehouse, Inc.,
a Florida corporation.
 
By: _________________________________
Justin Wiernasz, its President
EIN:  46-1331955



Food New Media Group, Inc.,
a New York corporation
 
By: ______________________________
Justin Wiernasz, its President
EIN: 26-2921339
 
Organic Food Brokers, LLC,
a Colorado limited liability company
 
By:                                                      
Justin Wiernasz, its President
EIN___________________


 
 
 
 
Note 2  in Favor of Fifth Third Bank, an Ohio banking corporation
Page 4
 
 

--------------------------------------------------------------------------------

 